Order, made on the special appearances of the appellants, overruling their objections that the statute under which the county of Orange is proceeding to condemn certain property for highway purposes is unconstitutional, affirmed, with ten dollars costs and disbursements; the answer to be served on or before January 15, 1937. The procedure of the county is under sections 30 to 34 of the Highway Law. These statutes comply with the due process of law provisions of the United States and State Constitutions. (County of Jefferson v. Horbiger, 229 App. Div. 381, 383; People v. Adirondack Railway Co., 160 N. Y. 225, 238; Backus v. Fort Street Union Depot Co., 169 U. S. 557, 569; Matter of Village of Middletown, 82 N. Y. 196, 201.) Sections 32 and 33 afford adequate opportunity to any person claiming an interest in lands to be acquired to be heard on any pertinent question of fact or law. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur. ]See post, p. 829.]